Former opinion sustained March. 2, 1915.
On Rehearing.
(146 Pac. 964.)
A rehearing was granted January 12 and cause re-argued January 27, 1915.
For appellant there was a brief over the names of Mr. M. G. Munley and Mr. Gilbert L. Hedges, District Attorney, with an oral argument by Mr. Munley.
For respondent there was a brief over the names of Messrs. Malarkey, Seabrook S Dibble and Mr. Frank Schlegal, with oral arguments by Mr. Dan Malarkey and Mr. Ephraim B. Seabrook.
In Banc.
Mr. Justice Benson
delivered the opinion of the court.
6. Counsel for appellant contended very earnestly, upon the rehearing, that the record in this case discloses upon its face the absolutely void character of the decree entered in the trial court. But a careful inspection of the record does not bear out counsel’s contention. However, in any event, the appellant is not in a position to invoke the action of the court. The only purpose for which the state is made a party to divorce proceedings is to prevent fraud or collusion.
*1457, 8. As has already been observed in the former opinion herein, there is nothing in the record disclosing collusion. The only fraud attempted to be disclosed by appellant in the affidavits filed consists in seeking to show that the plaintiff testified falsely in the trial as to her residence in the state for the statutory time to entitle her to begin a suit for divorce. It has been held by this court, and the holding is abundantly supported by reason and authority, that a decree cannot be vacated upon the ground that it was obtained by the use of perjured testimony: Friese v. Hummel, 26 Or. 145 (37 Pac. 458, 46 Am. St. Rep. 610). It may well be observed, also, that the record shows that the district attorney was duly served with summons and complaint, but never made any appearance in the trial court..
Therefore, since it does not appear that the state has any interest in the litigation, and is also clearly in default (L. O. L., § 542), there is no good reason for disturbing the former opinion herein; and it must be adhered to. Former Opinion Sustained.